
	

114 HR 86 IH: Safe Students Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 86
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Massie (for himself, Mr. Bridenstine, Mr. Duncan of South Carolina, Mr. Gohmert, and Mr. Palazzo) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To repeal the Gun-Free School Zones Act of 1990 and amendments to that Act.
	
	
		1.Short titleThis Act may be cited as the Safe Students Act.
		2.Repeal of the Gun-Free School Zones Act of 1990 and amendments to that Act
			(a)In generalSection 922 of title 18, United States Code, is amended by striking subsection (q).
			(b)Related amendments
				(1)Section 921(a) of such title is amended by striking paragraphs (25) through (27) and redesignating
			 paragraphs (28), (29), and (32) through (35) as paragraphs (25) through
			 (30), respectively.
				(2)Section 924(a) of such title is amended—
					(A)in paragraph (1)(B), by striking (k), or (q) and inserting or (k); and
					(B)by striking paragraph (4) and redesignating paragraphs (5) through (7) as paragraphs (4) through
			 (6), respectively.
					(3)The Gun-Free School Zones Act of 1990 (18 U.S.C. 921 note, 922 note; section 1702 of Public Law
			 101–647; 104 Stat. 4844–4845) is repealed.
				
